Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on May 2, 2022 has been considered.

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Ms. Luminita Todor during a telephone interview on May 10, 2022.
The application has been amended as follows:
      	In Claim 1:
1. (Currently Amended) A method for correcting observed positions of seismic sensors and/or seismic sources for a seismic data acquisition system, the method comprising:
estimating a source element energy generated by each source element, which belongs to a source array;
estimating a model of direct arrival waves that propagate straight from the source elements to the individual seismic sensors, respectively, the model being based on source modelling for each of the source elements, propagation modelling and characteristics of the seismic data acquisition system related to each of individual seismic sensors of a composite receiver;
for at least two sets of positions among which at least one set of positions is obtained by perturbing at least a position of one of the seismic sensors and/or of the source elements from another of the at least two sets of positions,
calculating direct arrival energies of the direct arrival waves expected to be recorded by each individual seismic sensor and due to each of the source elements, respectively, a direct arrival energy being calculated using
the model,
the estimated source element energy of a respective source element, and 
positions of the respective source element within the source array and of 
a respective individual seismic sensor within the composite receiver according to one of the at least two sets of positions, and
summing, for each individual seismic sensor, the direct arrival energies expected to be recorded from the source elements,
calculating values of an objective function for the at least two sets of positions, each of the values indicating a mismatch between
the direct arrival waves computed using the model for a set of positions 
among the at least two sets of positions, and 
direct arrival waves according to observed seismic data;
selecting a best set of positions among the at least two sets of positions, based on the values of the objective function, the best set of positions corresponding to a lowest value of the [[cost]] objective function; and
correcting one or more of the observed positions of the individual seismic sensors and/or of the source elements according to the best set of positions.

      	In Claim 10:
10. (Currently Amended) A computing device for correcting observed positions of seismic sensors and/or seismic sources for a seismic data acquisition system, the computing device comprising:
an interface configured to receive a position of each source element within the source array and a position of each individual seismic sensor within a composite receiver; and
a processor connected to the interface and configured
to estimate a source element energy generated by each source element, which belongs to the source array,
to estimate a model of direct arrival waves that propagate straight from the source elements to the seismic sensors, respectively, the model being based on source modelling, propagation modelling and characteristics of the seismic data acquisition system related to each of individual seismic sensors of a composite receiver,
for at least two sets of positions among which at least one set of positions is obtained by perturbing at least a position of one of the seismic sensors and/or of the source elements from another of the at least two sets of positions,
to calculate direct arrival energies expected to be recorded by each 
individual seismic sensor and due to each of the source elements of the source array, respectively, a direct arrival energy being calculated using
the model,
the estimated source element energy of a respective source 
element, and
positions of the respective source element within the source array 
and of a respective individual seismic sensor within the composite receiver according to one of the at least two sets of positions, and
to sum, for each individual seismic sensor, the direct arrival energies 
from the source elements,
to calculate values of an objective function for the at least two sets of 
positions, respectively, each of the values indicating a mismatch between
the direct arrival waves computed using the model of direct arrival 
waves [[for]] for a set of positions among the at least two sets of positions, and
direct arrival waves according to observed seismic data,
to select a best set of positions among the at least two sets of positions 
based on the values of the objective function, the best set of positions corresponding to a lowest value of the [[cost]] objective function, and
to correct one or more of the observed positions of the individual seismic 
sensors and/or of the source elements according to the best set of positions.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method for correcting observed physical positions of seismic sensors and/or seismic sources for a seismic data acquisition system comprising a direct arrival energy being calculated using the model, the estimated source element energy of a respective source element, and positions of the respective source element within the source array and of a respective individual seismic sensor within the composite receiver (claims 1, 10, 11, 20) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Groenaas et al. (US 2012/0195163), discussed in a prior office action, discloses a method and computing device for determining observed positions of seismic sensors for a seismic data acquisition system (Abstract; equation 4, paragraph 0034; Fig. 9). Groenaas et al. further discloses calculating travel times (216) of the direct arrival waves expected to be recorded by each individual seismic sensor and due to each of the source elements, respectively, a travel time being calculated using the model (220), the estimated source element (216), and positions of the respective source element within the source array and of a respective individual seismic sensor (220, 221) (Fig. 6). However, Groenaas et al. does not disclose a direct arrival energy being calculated using the model. Accordingly, Groenaas et al. does not disclose the direct arrival energy being calculated using the model, the estimated source element energy of a respective source element, and positions of the respective source element within the source array and of a respective individual seismic sensor within the composite receiver.
Noss (WO 2015/140644), discussed in a prior office action, discloses node position correction in the presence of time distortions (Title). Noss further discloses “determin[ing] observed direct arrival times at the OBN from a set of seismic source shots (Abstract, lines 1-3). “Each predicted direct arrival time is associated with a unique proposed position of the OBN. The unique proposed position that minimizes the statistical measure of differences between the observed direct arrival times and the predicted direct arrival times is selected for each shot in the set of shots as a corrected OBN position” (Abstract, lines 10-16). However, Noss does not disclose a direct arrival energy being calculated using a model. Accordingly, Noss does not disclose the direct arrival energy being calculated using the model, the estimated source element energy of a respective source element, and positions of the respective source element within the source array and of a respective individual seismic sensor within the composite receiver.
Poole (US 2017/0219732) discloses a device and method for correcting recorded seismic data based on composite source signature to obtain seismic data (710, Fig. 7). Poole further discloses a wave equation modelling algorithm may be used to estimate the ghost operator or farfield signature, from a time-variant non-horizontal sea surface. This may involve updating the density model to represent a time variant sea surface as a function of time whilst propagating energy through the model (paragraph 0054). However, Poole does not disclose a direct arrival energy being calculated using the wave equation modelling algorithm. Accordingly, Poole does not disclose the direct arrival energy being calculated using the wave equation modelling algorithm, the estimated source element energy of a respective source element, and positions of the respective source element within the source array and of a respective individual seismic sensor within the composite receiver.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        May 10, 2022